Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 5/20/22 is acknowledged.  Claims 37-61 are pending. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is McGrath (US 6,391,860).
McGrath teaches a sucralfate composition which is employed in the treatment of lesions (e.g. abstract; column 1, lines 7-47; Claim 1).  McGrath teaches a method of treating a subject, the method comprising: administering to the subject a composition comprising acidified sucralfate (i.e. aluminum cross-linked sulfated agent) and a particle stabilizer cross-linked with a humectant, wherein the particle stabilizer is the same as or different than the humectant, and wherein, in the presence of acid, the composition forms a mucoadhesive coating on an oral lesion (i.e. mucosa) (e.g. column 3, lines 1-9; Examples; Claims 1-7). As evidenced by NIH, the mouth is a portion of the gastrointestinal tract. McGrath does not teach that the subject has type II diabetes, obesity, insulin resistance, hyperlipidemia, or hypertension; or to thereby modulate nutrient absorption by the subject. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 37-61 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619